DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, (claims 1-15) in the reply filed on 08/31/2022 is acknowledged. The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application. This is not found persuasive because Applicant has not provided any reasons to support that the inventions proposed by the examiner are not distinct inventions. It is noted that these groups are mutually exclusive. Moreover, the search is not coextensive as evidenced by different search for different inventions. Therefore, the search and examination of the entire application would place a serious burden on the examiner.
The requirement is still deemed proper; therefore, Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention Group II, there being no allowable generic or linking claim as the application under examination previously filed.
Claim Objections
Claims 2, 4, and 14 are objected to because of the following informalities: 
Claim 2 recites the limitation “the 1st environmental protection layer " in line 3.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the 1st environmental protection layer” relates back to “a 1st environmental protection layer” recited in line 2.
For purpose of compact prosecution, “the 1st environmental protection layer” will be treated as if it were “the 1st environmental protection layer.”
Claim 4 recites the limitation “the 1st passivation layer " in line 3.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the dielectric layer” relates back to “a 1st passivation layer” recited in line 2.
For purpose of compact prosecution, “the 1st passivation layer” will be treated as if it were “the 1st passivation layer.”
Claim 4 recites the limitation “the 1st chemical protection layer " in line 4.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the dielectric layer” relates back to “a 1st chemical protection layer” recited in line 3.
For purpose of compact prosecution, “the 1st chemical protection layer” will be treated as if it were “the 1st chemical protection layer.”
Claim 14 recites the limitation “the 1st passivation layer " in line 3.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the dielectric layer” relates back to “a 1st passivation layer” recited in line 2.
For purpose of compact prosecution, “the 1st passivation layer” will be treated as if it were “the 1st passivation layer.”
Claim 14 recites the limitation “the 1st chemical protection layer " in line 4.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the dielectric layer” relates back to “a 1st chemical protection layer” recited in line 3.
For purpose of compact prosecution, “the 1st chemical protection layer” will be treated as if it were “the 1st chemical protection layer.”
Appropriate correction is required.
Allowable Subject Matter
Claims 3, 5, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the above Claim Objection overcomes.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “disposing a 2nd environmental protection layer over the 2nd portion of the RDL; and 
covering the RDL entirely with the 1st and 2nd environmental protection layers,” as recited in claim 3.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein etching an array of nanowells in the 2nd passivation layer; and 
disposing a 2nd chemical protection layer over the 2nd passivation layer,” as recited in claims 5 and 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 6-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art, Fig.1 (U.S. 2021/0050329 A1, hereinafter refer to AAPA) in view of Churchwell et al. (U.S. 2014/0084407 A1, hereinafter refer to Churchwell) and Koike et al. (U.S. 2010/0190338 A1, hereinafter refer to Koike).
Regarding Claim 1: AAPA discloses a method (see AAPA, Fig.1 as shown below and ¶ [0028]) comprising: 

    PNG
    media_image1.png
    537
    836
    media_image1.png
    Greyscale

disposing a device stack (46) and an image layer (40) over a base substrate layer (38) respectively (see AAPA, Fig.1 as shown above); 
disposing a bond pad (70) in the device stack (46) (see AAPA, Fig.1 as shown above); 
disposing at least a portion of a passivation stack (24) over the device stack (46) and the bond pad (70) (see AAPA, Fig.1 as shown above); 
forming an array of nanowells (26) in a top layer of the passivation stack (24) (see AAPA, Fig.1 as shown above); 
forming a flow channel (20) over the top layer of the passivation stack (24), wherein the flow channel (20) is disposed over the array of nanowells (26) and the bond pad (70) (see AAPA, Fig.1 as shown above).  
AAPA is silent upon explicitly disclosing wherein etching a through-silicon via (TSV) through a bottom surface of the base substrate, the TSV extending to the bond pad; 
plating the TSV to make electrical contact with the bond pad; 
disposing a redistribution layer (RDL) on the bottom surface of the base substrate, the RDL in electrical contact with the TSV.
Before effective filing date of the claimed invention the disclosed processing condition were known in order to electrically coupled the top cell plate and bottom cell plate of capacitor with an image sensor wafer and PCB and  electrically couple circuitry on PCB to image sensor circuitry in image sensor wafer.
For support see Churchwell, which teaches wherein etching a through-silicon via (TSV) (44) through the surface of the base substrate (26), the TSV (44) extending to the bond pad (48) (see Churchwell, Fig.2 as shown below and ¶ [0024]- ¶ [0026]); 
the TSV (44) to make electrical contact with the bond pad (48) (see Churchwell, Fig.2 as shown below and ¶ [0024]- ¶ [0026]); 
disposing a redistribution layer (RDL) (50) on the bottom surface of the base substrate (26), the RDL (50) in electrical contact with the TSV (44) (see Churchwell, Fig.2 as shown below and ¶ [0024]- ¶ [0026]).

    PNG
    media_image2.png
    538
    991
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of AAPA and Churchwell to enable the known processing conditions as taught by Churchwell in order to electrically coupled the top cell plate and bottom cell plate of capacitor with an image sensor wafer and PCB and  electrically couple circuitry on PCB to image sensor circuitry in image sensor wafer (see Churchwell, Fig.2 as shown above and ¶ [0024]- ¶ [0026]).
The combination of AAPA and Churchwell is silent upon explicitly disclosing wherein etching a through-silicon via (TSV) through a bottom surface of the base substrate,
plating the TSV to make electrical contact with the bond pad.
Before effective filing date of the claimed invention the disclosed plating process were know in order to form a through-silicon vias (TSV) interconnect structure to make electrical contact with the bond pad.
For support see Koike, which teaches wherein etching a through-silicon via (TSV) through (21/20) a bottom surface of the base substrate (10) (see Koike, Fig.9 and ¶ [0047]),
plating the TSV (21/20) to make electrical contact with the bond pad (13) (see Koike, Fig.9 and ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of AAPA, Churchwell, and Koike to enable the known through-silicon via (TSV) etching and plating process as taught by Koike in order to form a through-silicon vias (TSV) interconnect structure to make electrical contact with the bond pad (see Koike, Fig.9 and ¶ [0047]). 
Regarding Claim 2: AAPA as modified teaches a method as set forth in claim 1 as above. The combination of AAPA, Churchwell, and Koike further teaches wherein disposing a 1st environmental protection layer (46) over a 1st portion of the RDL (50) (see Churchwell, Fig.2 as shown above and ¶ [0025]- ¶ [0026]); 
bonding mechanical support structures (42) over the 1st environmental protection layer (46) (see Churchwell, Fig.2 as shown above and ¶ [0025]- ¶ [0026]); and 
bonding wire (note: Churchwell discloses an image sensor package 20 mounted to PCB 42 using any other suitable surface-mount technology or interconnection techniques such as wire bonding techniques; therefore, from the above teaching, ordinary skill in the art recognize that the demonstrated solder 52 can be replaced by bonding wire to connect an image sensor package 20 mounted to PCB 42) to a 2nd portion of the RDL (50), the bonded wire in electrical contact with the RDL (50) (see Churchwell, Fig.2 as shown above and ¶ [0025]- ¶ [0026]). 
Regarding Claim 4: AAPA as modified teaches a method as set forth in claim 1 as above. The combination of AAPA, Churchwell, and Koike further teaches wherein disposing at least a portion of a passivation stack (24) comprises: 
disposing a 1st passivation layer over (64) the device stack (46) and the bond pad (70) (see AAPA, Fig.1 as shown above);
disposing a 1st  chemical protection layer (66) over the 1st passivation layer (64) (see AAPA, Fig.1 as shown above); and {H2449433 1} 2Application No.: 16/949,529 Applicant Ref. No.: IP-1631A-US (5317.024A) 
disposing a 2nd passivation layer (66, note: the AAPA integral dielectric layer is equivalent to the claimed separable 1st chemical protection layer and 2nd passivation layer because making separable dielectric layers is not sufficient by itself to patentably distinguish over an otherwise the integral dielectric layer unless there are new or unexpected results) over the 1st chemical protection layer (64) (see AAPA, Fig.1 as shown above).
Regarding Claim 6: AAPA as modified teaches a method as set forth in claim 1 as above. The combination of AAPA, Churchwell, and Koike further teaches wherein the image layer (40) comprises an array of light detectors (42) (see AAPA, Fig.1 as shown above and ¶ [0032]).  
Regarding Claim 7: AAPA as modified teaches a method as set forth in claim 6 as above. The combination of AAPA, Churchwell, and Koike further teaches wherein the device stack (46) comprises an array of light guides, wherein each light guide (50) of the array of light guides (50) is associated with at least one light detector (42) of the array of light detectors (42) (see AAPA, Fig.1 as shown above and ¶ [0034]).  
Regarding Claim 8: AAPA as modified teaches a method as set forth in claim 21 as above. The combination of AAPA, Churchwell, and Koike further teaches wherein disposing a flow cell (12) upon the top layer of the passivation stack (24) to form a flow channel (20) therebetween (see AAPA, Fig.1 as shown above) comprises:
bonding flow cell (12) sidewalls to the top layer of the passivation stack (24) (see AAPA, Fig.1 as shown above); and 
affixing a flow cell cover (16) to the flow cell sidewalls (18) (see AAPA, Fig.1 as shown above).  
Regarding Claim 9: AAPA as modified teaches a method as set forth in claim 1 as above. The combination of AAPA, Churchwell, and Koike further teaches wherein disposing a light shield layer (52) over the device stack (46), where the light shield layer (52) is disposed between the device stack (46) and the passivation stack (24) (see AAPA, Fig.1 as shown above).  
Regarding Claim 10: AAPA as modified teaches a method as set forth in claim 9 as above. The combination of AAPA, Churchwell, and Koike further teaches wherein the bond pad (70) extends through the light shield layer (52) (see AAPA, Fig.1 as shown above).  
Regarding Claim 11: AAPA discloses a method (see AAPA, Fig.1 as shown above and ¶ [0028]) comprising:  
disposing a device stack (46) and an image layer (40) over a base substrate layer (38) respectively (see AAPA, Fig.1 as shown above), 
wherein the image layer (40) comprises an array of light detectors (42), wherein the device stack (46) comprises an array of light guides (50) (see AAPA, Fig.1 as shown above); 
disposing a bond pad (70) in a device stack (46) (see AAPA, Fig.1 as shown above); 
disposing at least a portion of a passivation stack (24) over the device stack (46) and the bond pad (70) (see AAPA, Fig.1 as shown above); {H2449433 1} 3Application No.: 16/949,529 Applicant Ref. No.: IP-1631A-US (5317.024A) 
disposing a flow cell (12) over the passivation stack (24), wherein the passivation stack (24) is disposed between the flow cell (12) and the bond pad (70) (see AAPA, Fig.1 as shown above).  
AAPA is silent upon explicitly disclosing wherein etching a through-silicon via (TSV) through a bottom surface of the base substrate, the TSV extending to the bond pad; 
plating the TSV to make electrical contact with the bond pad.
 Before effective filing date of the claimed invention the disclosed processing condition were known in order to electrically coupled the top cell plate and bottom cell plate of capacitor with an image sensor wafer and PCB and  electrically couple circuitry on PCB to image sensor circuitry in image sensor wafer.
For support see Churchwell, which teaches wherein etching a through-silicon via (TSV) (44) through the surface of the base substrate (26), the TSV (44) extending to the bond pad (48) (see Churchwell, Fig.2 as shown above and ¶ [0024]- ¶ [0026]); 
the TSV (44) to make electrical contact with the bond pad (48) (see Churchwell, Fig.2 as shown above and ¶ [0024]- ¶ [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of AAPA and Churchwell to enable the known processing conditions as taught by Churchwell in order to electrically coupled the top cell plate and bottom cell plate of capacitor with an image sensor wafer and PCB and  electrically couple circuitry on PCB to image sensor circuitry in image sensor wafer (see Churchwell, Fig.2 as shown above and ¶ [0024]- ¶ [0026]).
The combination of AAPA and Churchwell is silent upon explicitly disclosing wherein etching a through-silicon via (TSV) through a bottom surface of the base substrate,
plating the TSV to make electrical contact with the bond pad.
Before effective filing date of the claimed invention the disclosed plating process were know in order to form a through-silicon vias (TSV) interconnect structure to make electrical contact with the bond pad.
For support see Koike, which teaches wherein etching a through-silicon via (TSV) through (21/20) a bottom surface of the base substrate (10) (see Koike, Fig.9 and ¶ [0047]),
plating the TSV (21/20) to make electrical contact with the bond pad (13) (see Koike, Fig.9 and ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of AAPA, Churchwell, and Koike to enable the known through-silicon via (TSV) etching and plating process as taught by Koike in order to form a through-silicon vias (TSV) interconnect structure to make electrical contact with the bond pad (see Koike, Fig.9 and ¶ [0047]). 
Regarding Claim 12: AAPA as modified teaches a method as set forth in claim 11 as above. The combination of AAPA, Churchwell, and Koike further teaches wherein disposing a redistribution layer (RDL) (50) on the bottom surface of the base substrate (26), the RDL (50) in electrical contact with the TSV (44) (see Churchwell, Fig.2 as shown above). 
Regarding Claim 13: AAPA as modified teaches a method as set forth in claim 11 as above. The combination of AAPA, Churchwell, and Koike further teaches wherein disposing a flow cell (12) over the passivation stack (24) comprises: 
bonding flow cell (12) sidewalls to the passivation stack (24) (see AAPA, Fig.1 as shown above); and 
affixing a flow cell cover (16) to the flow cell sidewalls (18) (see AAPA, Fig.1 as shown above).
Regarding Claim 14: AAPA as modified teaches a method as set forth in claim 11 as above. The combination of AAPA, Churchwell, and Koike further teaches wherein disposing at least a portion of a passivation stack (24) comprises: 
disposing a 1st passivation layer over (64) the device stack (46) and the bond pad (70) (see AAPA, Fig.1 as shown above);
disposing a 1st chemical protection layer (66) over the 1st passivation layer (64) (see AAPA, Fig.1 as shown above); and {H2449433 1} 2Application No.: 16/949,529 Applicant Ref. No.: IP-1631A-US (5317.024A) 
disposing a 2nd passivation layer (66, note: the AAPA integral dielectric layer is equivalent to the claimed separable 1st chemical protection layer and 2nd passivation layer because making separable dielectric layers is not sufficient by itself to patentably distinguish over an otherwise the integral dielectric layer unless there are new or unexpected results) over the 1st chemical protection layer (64) (see AAPA, Fig.1 as shown above).
Regarding Claim 21: AAPA as modified teaches a method as set forth in claim 1 as above. The combination of AAPA, Churchwell, and Koike further teaches wherein forming a flow channel (20) over the top layer of the passivation stack (24) comprises: 
disposing a flow cell (12) upon the top layer of the passivation stack (24) to form the flow channel therebetween (see AAPA, Fig.1 as shown above).
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896